DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cap interior of the barrel" in step c.  There is insufficient antecedent basis for this limitation in the claim. It is not clear in step b, where the cap is introduced, that it is located inside the barrel, but simply attached to an end. The cap interior would not necessarily be on the interior and would not be inherent. 
It is also unclear if the filter is being secured to the cap or the interior of the barrel. It is unclear what is intended by cap interior of the barrel. Perhaps applicant intend the cap interior to be located in the interior of the barrel and also secured to the first end. The scope of the claim is unclear and the claim is indefinite. 
Since claims 2-12 depend from claim 1, they contain essentially the same subject matter and are rejected for at least the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lum U.S. 2011/0224612 A1 (see all figures, description of figures and claims, used below are examples of 1 embodiment, however, several embodiments may be used as prior art for this application and are made of record).
With respect to claim 1, the Lum U.S. publication 2011/0224612 A1 reference discloses a syringe 100 including a tubular barrel 210 having a cylindrical bore and open rear end 219 and a tapered second end 120. A cap 270 capable of being secured to the first end of the barrel 210 having a bore 274/255 through the cap 260 and having a filter 290 secured to cap 160 blocking bore 178 and a plunger head 160 is mounted to piston 140 and received inside of barrel 210 with the plunger head 160 engaging the inside walls of barrel 160 and also being slidable from one end toward the other opposing end. 
With respect to claim 2, the reference further discloses finger flange 224 located at the first end that extends laterally from the barrel and forms a collar around the barrel 210 and it allows for the cap 170 mounter to stopper 160 to be mounted at the collar with frictional force. 
With respect to claim 3, the figure 14 discloses that the syringe tip comprises luer lock 288.  
With respect to claim 4, the reference discloses in the figure the bore 210 is inherently configured to receive the tip of a second syringe.  The examiner notes that this claim is draw to the bore hole of a larger diameter being cable of accepting the tip of a syringe, known to be smaller than the bore of the syringe. 
With respect to claim 5, the reference further discloses the cap further comprises a luer lock 288 figure 14, located inside barrel 210 and extending exterior of the barrel 210 and defining an exterior opening 220 in the through- bore of barrel 210.  
With respect to claim 6, the reference further discloses the filter 260 is configured to form a luer lock 220 by the assembly stack disclosed in figure 14 placing the cap 260 comprising the filter 290 with the luer 220.  
With respect to claim 7, the reference further discloses in paragraphs such as 0179, the piston further comprises a hollow interior configured to receive the luer lock assembly formed by the filter assembly as disclosed in figure 14 when assembled.  
With respect to claim 10, the reference further discloses in figures 116 a gasket 270 secured to the piston when assembled for engaging the interior wall of the barrel.  
With respect to claim 11, the reference further discloses in figures such as 14, the cap is removably secured to the barrel.  
Allowable Subject Matter
Claims 8-9 and 12 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not suggest nor fairly disclose:
the barrel further comprises an annular, inwardly-projecting ridge adjacent the first end for sealingly engaging the cap;
 the cap further comprises a seal encircling an opening in the through-bore exterior to the barrel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774